Gilbert, J.
1. Where it does not appear from the record that issues were made in the trial court, they can not be raised by certiorari in the superior court, and reviewed in this court. Hood v. Griffin, 113 Ga. 190 (38 S. E. 409); Duren v. Thomasville, 125 Ga. 1 (53 S. E. 814) ; Hardy v. Eatonton, 128 Ga. 27 (57. S. E. 99).
2. The constitutional issues were raised for the first time in a certiorari to the superior court from a judgment in the municipal court. Therefore the superior court could not consider, nor can this court review, these assignments of error.
3. It follows from the above rulings that this court is without jurisdiction of this case; and it is ordered that "the same be transferred to the Court of Appeals.

All the Justices concur, except Dish, O. J., absent.